Title: To James Madison from James Leander Cathcart, 7 September 1801 (Abstract)
From: Cathcart, James Leander
To: Madison, James


7 September 1801, Leghorn. No. 11. Sends enclosures that will show current American position. Adds that “the Capture of the Tripoline Cruiser in its tendency is equal to a victory.… A few more actions will effectually establish our national character in this sea, & prove to the Tyrants of Barbary that the government of the United States will not suffer indignitys with impunity.” Assures JM that the president will never see Cathcart’s signature on a dishonorable treaty. Impatiently awaits instructions.
 

   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 2 pp. Enclosures include copies of Dale’s 25 Aug. letter to Cathcart (2 pp.) informing him that he had learned at Malta of the capture of a Tripolitan cruiser by the Enterprize and Cathcart’s 7 Sept. reply to Dale (4 pp.) reiterating his support for a firm policy toward the Barbary States and describing a ship sailing under British colors but owned by Murad Rais. Enclosures printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:560–61, 572–73.


   A full transcription of this document has been added to the digital edition.
